CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS NOVEMBER TRAFFIC DALLAS, TEXAS – December 7, 2012 – Southwest Airlines Co. (NYSE: LUV) today reported November 2012 consolidated traffic results for Southwest Airlines and AirTran.AirTran became a wholly-owned subsidiary of Southwest Airlines Co. (“the Company”) on May 2, 2011.For purposes of comparability, year-to-date 2011 traffic results presented in the accompanying table include the combined results of Southwest Airlines and AirTran for periods prior to the acquisition date. The Company flew 8.1 billion revenue passenger miles (RPMs) in November 2012, compared to 8.3 billion RPMs flown in November 2011, a decrease of 1.5 percent.Available seat miles (ASMs) increased 0.4 percent to 10.2 billion in November 2012 from 10.1 billion ASMs in November 2011.The November 2012 load factor was 80.0 percent, compared to 81.6 percent in November 2011.For November 2012, passenger revenue per ASM (PRASM) is estimated to have increased approximately one percent compared to November 2011. For the first eleven months of 2012, the Company flew 94.7 billion RPMs, compared to 95.7 billion combined RPMs flown in the same period in 2011, a decrease of 1.0 percent.The year-to-date 2012 ASMs decreased 0.3 percent to 117.7 billion from the combined level of 118.1billion for the same period in 2011.The year-to-date 2012 load factor was 80.5 percent, compared to the combined load factor of 81.0 percent for the same period in 2011. This release, as well as past news releases about Southwest Airlines Co., is available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS NOVEMBER CHANGE Revenue passengers carried )% Enplaned passengers )% Revenue passenger miles (000) )% Available seat miles (000) % Load factor % % ) pts Average length of haul % Trips flown )% YEAR-TO-DATE CHANGE Revenue passengers carried )% Enplaned passengers )% Revenue passenger miles (000) )% Available seat miles (000) )% Load factor % % ) pts Average length of haul )% Trips flown )% ***
